Citation Nr: 0404713	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1952 to October 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  Additional development is 
needed, so this case is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part. 


REMAND

By letter of August 2002, prior to the rating action 
appealed, the veteran was informed of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  VA also must 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 C.F.R. § 
3.159(b)(1) (2003).  Concerning this, in his initial July 
2002 claim for service connection for bilateral hearing loss 
and bilateral tinnitus, on VA Form 21-4138, the veteran 
reported not having received any relevant medical treatment 
since his military service.  Thus, it appears there are no 
outstanding VA or private medical records to be obtained.

The veteran alleges that he has had bilateral hearing loss 
and bilateral tinnitus since service, although not treated.  
And he attributes these conditions to exposure to acoustic 
trauma during combat in the Korean Conflict.  As to this 
allegation, a January 1954 rating action granted service 
connection for residuals of a shell fragment wound (SFW) to 
his left thigh and assigned a 10 percent disability 
evaluation.  That rating action acknowledged he was awarded 
the Purple Heart Medal for this injury.

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  Section 
5103A(d)(2) provides that such an examination or opinion is 
necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  



The January 1954 rating action implicitly-if not expressly, 
conceded the veteran met the requirements of 38 U.S.C. 
§1154(b) for having "engaged in combat with the enemy."  
See also the implementing regulation, 38 C.F.R. § 3.304(d) 
(2003).  And the record on appeal contains statements of how 
he now experiences symptoms of tinnitus.  Regarding such lay 
evidence, he is competent to so testify because tinnitus is 
capable of lay observation.  See Charles v. Principi, 
16 Vet. App. at 374; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The service medical records (SMRs) are negative for 
indications of hearing loss and/or tinnitus.  The report of 
the service discharge examination indicates the veteran had 
normal hearing acuity of 15/15 to the whispered voice in each 
ear.  On VA general medical examination in 1954 his hearing 
of the conversation voice was 20/20 in each ear, which also 
is normal.  But he has never undergone an official VA 
audiometric evaluation to specifically determine whether he 
has a bilateral hearing loss and tinnitus and, if so, whether 
these conditions are causally related to his service in the 
military-and, in particular, acoustic trauma presumably 
sustained in combat.

38 C.F.R. § 3.385 (2003) provides that: 

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

So a medical opinion is needed to determine whether the 
veteran currently has a bilateral hearing loss according to 
this VA standard and, if so, the etiology of his hearing 
loss.  A similar opinion also is needed indicating whether he 
currently has tinnitus and, if so, the cause of it.  Charles 
v. Principi, 16 Vet. App. at 374-375 (citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
2002) and their implementing regulations, 
especially 38 C.F.R. § 3.159 (c)(2) (2003), are 
fully complied with and satisfied.  This includes 
asking the veteran to submit any relevant 
evidence in his possession.

2.  Schedule the veteran for VA audiometric 
testing to determine whether he presently has a 
bilateral hearing loss according to VA standards 
(listed at 38 C.F.R. § 3.385).  If he does, is it 
at least as likely as not that his current 
hearing loss is due to acoustic trauma sustained 
in combat in Korea?  Please also indicate whether 
he presently experiences tinnitus and, if so, is 
it at least as likely as not the result of 
acoustic trauma sustained in combat in Korea?

If no opinion can be rendered responding to these 
questions, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

3.  Review the report of the examination to 
ensure it contains responses to the questions 
posed.  If not, take corrective action.  
38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Then readjudicate the claims for service 
connection for bilateral hearing loss and 
bilateral tinnitus, in light of the additional 
evidence obtained.  

5.  If after readjudication the claims remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Also give them time to submit 
additional medical or other evidence in response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


